Citation Nr: 1821109	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for status post right wrist fracture with degenerative joint disease.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for bilateral hearing loss, tinnitus, and a rating in excess of 10 percent for status post right wrist fracture with degenerative joint disease.

Before the appeal was certified to the Board, in a May 2014 rating decision, the RO granted entitlement to service connection for tinnitus, and assigned a 10 percent rating effective February 28, 2011.  The grant of service connection for tinnitus constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In March 2015, the Veteran indicated that he wished to withdraw his request for a Travel Board hearing and requested that his case be forwarded to the Board for a decision.  Consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017). 

The issue of entitlement to a rating in excess of 10 percent for status post right wrist fracture with degenerative joint disease is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

The Veteran does not currently have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

At the Veteran's September 1966 military enlistment examination, his ears were examined and were determined to be normal.  Audiometric testing showed pure tone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-
5 (10)

Service treatment records are negative for treatment or diagnosis of a hearing loss disability.  At the Veteran's July 1969 separation medical examination, his ears were examined and determined to be normal.   

Audiometric testing conducted at the separation examination, showed puretone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10) 
-
0 (5)
LEFT
5 (20)
0 (10)
0 (10) 
-
0 (5)

(As the examinations were conducted prior to January 1, 1967, the Board assumes that the results were reported in American Standards Association (ASA) units.  In September 1975, the regulatory standard for evaluating hearing loss was changed adopting International Organization Standardization (ISO) and American National Standards Institute (ANSI) units.  VA's practice is to convert the ASA units to ISO-ANSI units.  Thus, the September 1966 and July 1969 audiometric testing results, originally presumably recorded using ASA standards, have been converted to ISO-ASNI standards and are represented above by the figures in parenthesis).  

In March 2011, the Veteran submitted an application for VA compensation benefits, seeking service connection for bilateral hearing loss. 

The Veteran was afforded a VA medical examination in April 2011.  He reported that he had been a mechanic for wheeled vehicles during service during which he had experienced noise exposure.  The Veteran noted that he was a retired tractor trailer driver.  During the course of his 30 year career, he had also experienced occupational noise exposure.  He denied recreational noise exposure.

Audiological testing showed puretone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
20
LEFT
10
10
5
20
35

The average pure tone thresholds were 15 decibels on the right and 17.5 decibels on the left.  Speech discrimination testing using the Maryland CNC word list was 96 percent in the right ear and 100 percent in the left ear.  The diagnoses were right ear within normal limits from 500 to 4,000 Hertz and left ear within normal limits from 5000 to 3,000 Hertz with mild conductive loss at 4,000 Hertz.  

In an April 2011 statement, the Veteran asserted that he was exposed to extremely loud noises in performance of his military duties, to include while working as a heavy truck mechanic, while servicing diesel electric generators, and performing guard duties and daily fire missions.  He stated that he was currently affected by constant ringing in his left ear which resulted in loss of sleep as well as fatigue and depression due to the lack of rest.  

In support of his claim, the Veteran submitted an April 2011 private audiological evaluation.  The audiologist reported that the Veteran's chief complaint was longstanding left tinnitus.  

Audiological testing showed puretone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
25
LEFT
15
15
10
25
30

In addition, at the 6,000 Hertz frequency, the Veteran exhibited 35 decibels on the right and 60 decibels on the left.  Speech discrimination was noted as 96 percent in the right ear, and 92 percent in the left ear.  The diagnosis was slight mild high frequency sensorineural hearing loss in both ears, particularly at 6,000 Hertz.  

In a September 2012 statement, the Veteran asserted that he had been subjected to artillery blasts and diesel engines in service without ear protection.



Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

After applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  

In this case, the Veteran contends that he has bilateral hearing loss due to military noise exposure.  The Veteran is certainly competent to describe his in-service noise exposure and the Board finds his statements to be credible.  Thus, in-service noise exposure has been established.  That an injury such as acoustic trauma occurred during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

As discussed above, audiometric testing conducted at the Veteran's July 1969 separation examination indicates that his hearing was within normal limits at service separation.  Moreover, the post-service record on appeal, both lay and clinical, contains no indication that a bilateral hearing loss disability was manifest to a compensable degree within one year of service separation.  As a hearing loss disability was not present in service or manifest to a compensable degree within one year of separation, service connection on that basis is not warranted.  

As set forth above, however, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In this case, however, the Board finds that the most probative evidence establishes that the Veteran does not have a current hearing loss disability which meets the requirements set forth at 38 C.F.R. § 3.385.  

As discussed above, audiometric testing conducted at the April 2011 VA examination report demonstrates that the Veteran's hearing loss is not severe enough to meet the criteria under 38 C.F.R. § 3.385.  There is no other probative evidence of record which demonstrates the presence of a current hearing loss disability.  

In that regard, the April 2011 private report submitted by the Veteran similarly establishes that his hearing loss as measured on audiogram was not severe enough to meet the criteria set forth in section 3.385.  Although speech discrimination testing showed 92 percent discrimination in the left ear, because the test was not performed using the Maryland CNC word list, it does not meet the applicable legal criteria.  

The Board has also considered the appellant's statements to the effect that he experiences a current hearing loss as a result of his in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to describe his in-service noise exposure and his current hearing loss symptoms, his statements are insufficient to establish that his hearing loss symptoms rise to the level of a hearing loss disability for purposes of 38 C.F.R. § 3.385.  In other words, he lacks the competency to say that the decreased hearing acuity he experiences meets the required pure tone thresholds, in decibels, or the required speech discrimination scores, as such a finding is a medical question that is not subject to lay observation alone. 

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  As the most probative evidence establishes that the Veteran does not currently have a hearing loss disability for VA compensation purposes, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks a higher rating for his service-connected status post right wrist fracture with degenerative joint disease.  He reports that the rating currently assigned does not reflect the severity of his disability.

In an August 2015 statement, the Veteran asserted that his right wrist had increased in severity since he was last examined for VA compensation purposes in May 2011.  Thus, in order to ensure that the record reflects the current extent of this disability, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a medical examination for the purpose of ascertaining the current severity of his service-connected right wrist disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examiner should delineate all symptomatology and pathology associated with the Veteran's right wrist disability.  The report should include range of motion testing, to include tests for range of motion in active and passive motion, and in weight bearing and nonweight-bearing. 

In addition, the examiner should address the extent of any right wrist weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.

The examiner should also estimate any functional loss in terms of additional degrees of limited motion during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


